32 F.3d 572
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Salvador CASTILLO-LARA, Defendant-Appellant.
No. 93-10675.
United States Court of Appeals, Ninth Circuit.
Submitted June 29, 1994.*Decided July 27, 1994.

Before:  CHOY, SKOPIL, and FERGUSON, Circuit Judges.


1
MEMORANDUM**


2
Salvador Castillo-Lara appeals his eight-month sentence imposed following entry of a guilty plea to aiding and abetting the harboring of aliens in violation of 8 U.S.C. Sec. 1324(a)(1)(C) and 18 U.S.C. Sec. 2.  Castillo-Lara contends that he is entitled to a three-level downward departure adjustment in his offense level because he did not commit the offense for profit as defined by the Sentencing Guidelines.  We reject this contention and affirm.


3
Under the Sentencing Guidelines, the base offense level for transporting or harboring an unlawful alien is nine.  U.S.S.G. Sec. 2L1.1(a)(2).  If the defendant committed the offense "other than for profit," the Guidelines provide for a three-level downward adjustment.  U.S.S.G. Sec. 2L1.1(b)(1).  The commentary defines "for profit" as "financial gain or commercial advantage."   U.S.S.G. Sec. 2L1.1, comment n. 1.  This definition specifically excludes "a defendant who commits the offense solely in return for his own entry or transportation."   Id.


4
Castillo-Lara committed the offense in exchange for free room and board at a labor camp owned by others.  Other aliens who sought room and board at the labor camp were charged $25.00 per week.  Receiving room and board in exchange for harboring an unlawful alien is equivalent to receiving money and thus constitutes profit.  Furthermore, Castillo-Lara did not commit the offense solely in return for his own entry or transportation into the country.  Thus, he is not entitled to a three-level downward departure.


5
AFFIRMED.



*
 This case is suitable for submission without oral argument because the legal standards are established and the result is clear.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3